UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune2011 PEARSON plc (Exact name of registrant as specified in its charter) N/A (Translation of registrant's name into English) 80 Strand London, England WC2R 0RL 44-20-7010-2000 (Address of principal executive office) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes No X This Report includes the following documents: 1. A press release from Pearson plc announcingNotice of Interim results announcement Press Release 23 June 2011 PEARSON PLC - NOTICE OF INTERIM RESULTS ANNOUNCEMENT Pearson will publish interim results for the first six months of the year on Friday 29 July 2011. It will hold a presentation for investors and analysts at 0900 at 80 Strand, London WC2R 0RL, which will be webcast live and on demand at www.pearson.com. ENDS For more information: Simon Mays-Smith / Charles Goldsmith: +44 (0)20 7010 2310 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PEARSON plc Date:23 June 2011 By: /s/ STEPHEN JONES Stephen Jones Deputy Secretary
